Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/808,936 filed February 22, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/28/2020 and 1/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “determining whether there is a quality of service (QoS) flow description resulting from the establishment or modification of the PDU session that is associated with a guaranteed bit rate (GBR) QoS flow of the PDU session, and invalid" in lines 4-6. For clarification, it is suggested to change, to “determining whether there is a quality of service (QoS) flow description resulting from the establishment or modification of the PDU session that is associated with a guaranteed bit rate (GBR) QoS flow of the PDU session, and the quality of service (QoS) flow description is invalid”.  

Claim 1 recites “when it is determined that there is the invalid QoS flow description” in line 7. For clarification, it is suggested to change to, “
Claims 10 and 15 are also objected for the same reason as set forth above for claim 1.

Claim 10 recites, “… when the flow description operation is "create new QoS flow description", or "modify existing QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which lacks at least one of mandatory parameters…”, in lines 5-6.
For clarification, it is suggested to change to, “when the flow description operation is create new QoS flow description, or modify existing QoS flow description …”, by removing the Quotes “”, in the claim language.
Claims 12, 14-15, 17 and 18 are also rejected for the same reason as set forth above for claim 10.

Claims 2-9, 11, 13, 16, and 19-20 are also objected to since they are dependent on the objected base independent claims 1, 10 and 15, respectfully, as set forth above.  
Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ( "Handling errors due to missing QoS flow descriptions parameters for GBR QoS flows", 3GPP TSG­ CT WGl Meeting #113, Qualcomm Incorporated, MediaTek Inc, Ericsson, Cl-188970), and further in view of Dao (US Pub. No.: 2019/0253917).

As per claim 1, 3GPP disclose 1. A method, comprising: 
receiving a non-access stratum (NAS) message for establishing or modifying a protocol data unit (PDU) session at a user equipment (UE) from a core network (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, a UE receives a PDU SESSION MODIFICATION COMMAND message or a PDU session Establishment Accept message with either QoS rules IE or a QoS flow description using a NAS transport procedure); 
determining whether there is a quality of service (QoS) flow description resulting from the establishment or modification of the PDU session that is associated with a guaranteed bit rate (GBR) QoS flow having an invalid QoS rule of the PDU session, and invalid (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule; the invalid QoS rule refers to a QoS rule for a GBR QoS flow and for which there are no associated QoS flow description parameters"); and 
when it is determined that there is the invalid QoS flow description associated with the GBR QoS flow of the PDU session, performing an error handling operation(see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, receiving QoS flow description using a NAS transport procedure and when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule; the invalid QoS rule refers to a QoS rule for a GBR QoS flow and for which there are no associated QoS flow description parameters).



3GPP however does not explicitly disclose determining whether there is a quality of service (QoS) flow description resulting from the establishment or modification of the PDU session that is associated with a guaranteed bit rate (GBR) QoS flow of the PDU session, and invalid.

Dao however disclose determining whether there is a quality of service (QoS) flow description resulting from the establishment or modification of the PDU session that is associated with a guaranteed bit rate (GBR) QoS flow of the PDU session, and invalid (see Fig. 11A-11B, para. 0358-0369, the procedure may be triggered by following events: [0359] 1a: (UE initiated modification) The UE initiates the PDU Session Modification procedure by the transmission of an NAS message (N1 SM container ( PDU Session Modification Request(Packet Filters, Operation, Requested QoS, Segregation)), PDU Session ID) message, and in case notification control is configured for a GBR Flow, (R)AN sends a N2 message ( PDU Session ID, N2 SM information) to SMF when the (R)AN decides the QoS targets of the QoS Flow cannot be fulfilled. The N2 SM information includes the QFI indicating that the QoS targets for that QoS flow cannot be fulfilled / invalid, see also para. 0431-0434); and 
when it is determined that there is the invalid QoS flow description associated with the GBR QoS flow of the PDU session, performing an error handling operation (see para. 0368-0378, For UE or AN initiated modification, the SMF responds to the AMF through Nsmf_PDUSession_UpdateSMContext (N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), Session-AMBR), N1 SM container (PDU Session Modification Command (PDU Session ID, QoS rule(s), QoS rule operation, Session-AMBR))). See TS 23.501 [2] clause 5.7 for the QoS Profile and QoS rule. [0373] The N2 SM information carries information that the AMF may provide to the (R)AN. It may include the QoS profiles and the corresponding QFIs to notify the (R)AN that one or more QoS flows were added or modified, also include only QFI(s) to notify the (R)AN that one or more QoS flows were removed / performing an error handling operation).
QoS parameters of delay critical GBR QoS flows are violated, see Dao, paragraphs 7-13.

As per claim 4, the combination of 3GPP and Dao disclose the method of claim 1.

Dao further disclose wherein the NAS message is a PDU session modification command message, or a PDU session establishment accept message (The procedure is triggered by following events: [0359] 1a: (UE initiated modification) The UE initiates the PDU Session Modification procedure by the transmission of an NAS message (N1 SM container ( PDU Session Modification Request(Packet Filters, Operation, Requested QoS, Segregation)), PDU Session ID) message). 

As per claim 5, the combination of 3GPP and Dao disclose the method of claim 1.

3GPP further disclose wherein the NAS message indicates an operation of creating or modifying a QoS flow description to provide the invalid QoS flow description associated with the GBR QoS flow of the PDU session (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule; the invalid QoS rule refers to a QoS rule for a GBR QoS flow and for which there are no associated QoS flow description parameters"). 

As per claim 6, the combination of 3GPP and Dao disclose the method of claim 1.

Dao further disclose wherein the error handling operation includes: when the invalid QoS flow description associated with the GBR QoS flow of the PDU session is associated with a default QoS rule of the PDU session, initiating a process to release the PDU session (see para. 0372-0376, for UE or AN initiated modification, the SMF responds to the AMF through Nsmf_PDUSession_UpdateSMContext (N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), Session-AMBR), N1 SM container (PDU Session Modification Command (PDU Session ID, QoS rule(s), QoS rule operation, Session-AMBR))). See TS 23.501 [2] clause 5.7 for the QoS Profile and QoS rule. [0373] The N2 SM information carries information that the AMF may provide to the (R)AN. It may include the QoS profiles and the corresponding QFIs to notify the (R)AN that one or more QoS flows were added or modified. It may include only QFI(s) to notify the (R)AN that one or more QoS flows were removed, and when the PDU Session Modification was triggered by the (R)AN Release in step 1d the N2 SM information carries an acknowledgement of the (R)AN Release). 

As per claim 7, the combination of 3GPP and Dao disclose the method of claim 1.

3GPP further disclose wherein the error handling operation includes: when the invalid QoS flow description associated with the GBR QoS flow of the PDU session is not associated with a default QoS rule of the PDU session, performing at least one of: deleting the invalid QoS flow description and QoS rules, if any, corresponding to the invalid QoS flow description, or initiating a PDU session modification process to delete the invalid QoS flow description and the QoS rules, if any, corresponding to the invalid QoS flow description (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, receiving QoS flow description using a NAS transport procedure and when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule); and 
Dao further disclose wherein the error handling operation includes: when the invalid QoS flow description associated with the GBR QoS flow of the PDU session is not associated with a default QoS rule of the PDU 

As per claim 8, the combination of 3GPP and Dao disclose the method of claim 1.

Dao further disclose wherein the error handling operation includes: indicating a 5G session management (5GSM) cause to the core network (see para. 0009, 0028-0029, 0101-0104, receiving a configuration indicating how to report a QoS violated event; detecting a quality of service (QoS) violated event in respect of a particular protocol data unit (PDU) session; and sending, to a session management function (SMF) of the network, a report corresponding to the detected QoS violated even according to the configuration), also example QoS parameters that be included in a QoS Profile may include : 5G QoS Identifier (5QI) , sending/indicating a 5G session management (5GSM) cause). 

As per claim 9, the combination of 3GPP and Dao disclose the method of claim 1.

3GPP further disclose  wherein the NAS message indicates an operation of creating or modifying a QoS flow description to provide the invalid QoS flow description associated with the GBR QoS flow of the PDU session, and the error handling operation includes: completing one or more other operations indicated by 

As per claim 10, 3GPP disclose A method, comprising: 
receiving a protocol data unit (PDU) session modification command message from a core network requesting a flow description operation at a user equipment (UE) during a PDU session modification procedure (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, a UE receives a PDU SESSION MODIFICATION COMMAND message or a PDU session Establishment Accept message with either QoS rules IE or a QoS flow description using a NAS transport procedure);
when the flow description operation is "create new QoS flow description", or "modify existing QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which lacks at least one of parameters (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule; the invalid QoS rule refers to a QoS rule for a GBR QoS flow and for which there are no associated QoS flow description parameters"); and 
When it is determined that there is the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, performing an error handling operation (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, receiving QoS flow description using a NAS transport procedure and when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule; the invalid QoS rule refers to a QoS rule for a GBR QoS flow and for which there are no associated QoS flow description parameters). 



3GPP however does not explicitly disclose when the flow description operation is "create new QoS flow description", or "modify existing QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which “lacks at least one of mandatory parameters”.

Dao however disclose when the flow description operation is "create new QoS flow description", or "modify existing QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which lacks at least one of mandatory parameters (see Fig. 11A-11B, para. 0358-0369, the procedure may be triggered by following events: [0359] 1a: (UE initiated modification) The UE initiates the PDU Session Modification procedure by the transmission of an NAS message (N1 SM container ( PDU Session Modification Request(Packet Filters, Operation, Requested QoS, Segregation)), PDU Session ID) message, and in case notification control is configured for a GBR Flow, (R)AN sends a N2 message ( PDU Session ID, N2 SM information) to SMF when the (R)AN decides the QoS targets of the QoS Flow cannot be fulfilled. The N2 SM information includes the QFI indicating that the QoS targets for that QoS flow cannot be fulfilled / invalid, see also para. 0431-0434); and 
when it is determined that there is the invalid QoS flow description associated with the GBR QoS flow of the PDU session, performing an error handling operation (see para. 0368-0378, For UE or AN initiated modification, the SMF responds to the AMF through Nsmf_PDUSession_UpdateSMContext (N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), Session-AMBR), N1 SM container (PDU Session Modification Command (PDU Session ID, QoS rule(s), QoS rule operation, Session-AMBR))). See TS 23.501 [2] clause 5.7 for the QoS Profile and QoS rule. [0373] The N2 SM information carries information that the AMF may provide to the (R)AN. It may include the QoS profiles and the corresponding QFIs to notify the (R)AN that one or more QoS flows were added or modified, also include QoS flows were removed / performing an error handling operation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when the flow description operation is "create new QoS flow description", or "modify existing QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which lacks at least one of mandatory parameters, as taught by Dao, in the system of 3GPP, so as to provide techniques for reporting events in which the QoS parameters of delay critical GBR QoS flows are violated, see Dao, paragraphs 7-13.

As per claim 15, 3GPP disclose A method, comprising: 
receiving a protocol data unit (PDU) session establishment accept message from a core network requesting a flow description operation at a user equipment (UE) during a PDU session establishment procedure requested by the UE (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, a UE receives a PDU SESSION MODIFICATION COMMAND message or a PDU session Establishment Accept message with either QoS rules IE or a QoS flow description using a NAS transport procedure); 
when the flow description operation is "create new QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which lacks at least one parameters (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule; the invalid QoS rule refers to a QoS rule for a GBR QoS flow and for which there are no associated QoS flow description parameters"); and 
When it is determined that there is the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, performing an error handling operation(see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, receiving QoS flow description using a NAS transport procedure and when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification 

Although 3GPP disclose when the flow description operation is "create new QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which lacks at least one parameters;

3GPP however does not explicitly disclose when the flow description operation is "create new QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which “lacks at least one of mandatory parameters”.

Dao however disclose when the flow description operation is "create new QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which “lacks at least one of mandatory parameters” (see Fig. 11A-11B, para. 0358-0369, the procedure may be triggered by following events: [0359] 1a: (UE initiated modification) The UE initiates the PDU Session Modification procedure by the transmission of an NAS message (N1 SM container ( PDU Session Modification Request(Packet Filters, Operation, Requested QoS, Segregation)), PDU Session ID) message, and in case notification control is configured for a GBR Flow, (R)AN sends a N2 message ( PDU Session ID, N2 SM information) to SMF when the (R)AN decides the QoS targets of the QoS Flow cannot be fulfilled. The N2 SM information includes the QFI indicating that the QoS targets for that QoS flow cannot be fulfilled / invalid, see also para. 0431-0434); and 
when it is determined that there is the invalid QoS flow description associated with the GBR QoS flow of the PDU session, performing an error handling operation (see para. 0368-0378, For UE or AN initiated modification, the SMF responds to the AMF through Nsmf_PDUSession_UpdateSMContext (N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), Session-AMBR), N1 SM container (PDU Session Modification Command (PDU Session ID, QoS rule(s), QoS rule operation, Session-AMBR))). See TS 23.501 [2] clause 5.7 for the QoS Profile and QoS rule. [0373] The N2 SM information carries QoS profiles and the corresponding QFIs to notify the (R)AN that one or more QoS flows were added or modified, also include only QFI(s) to notify the (R)AN that one or more QoS flows were removed / performing an error handling operation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when the flow description operation is "create new QoS flow description", determining whether there is a QoS flow description of a guaranteed bit rate (GBR) QoS flow which “lacks at least one of mandatory parameters”, as taught by Dao, in the system of 3GPP, so as to provide techniques for reporting events in which the QoS parameters of delay critical GBR QoS flows are violated, see Dao, paragraphs 7-13.

As per claim 19, the combination of 3GPP and Dao disclose the method of claim 15.

Dao further disclose wherein the error handling operation includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, if a QoS rules IE of the PDU session establishment accept message contains at least one valid QoS rule, or a QoS flow description IE of the PDU session contains at least one other valid QoS flow description, further processing one or more requests corresponding to the at least one valid QoS rule, or the at least one other valid QoS flow description (see para. 0359, 1a: (UE initiated modification) The UE initiates the PDU Session Modification procedure by the transmission of an NAS message (N1 SM container ( PDU Session Modification Request(Packet Filters, Operation, Requested QoS, Segregation)), PDU Session ID) message).. 

As per claim 20, the combination of 3GPP and Dao disclose the method of claim 15.

3GPP further disclose wherein the error handling operation includes: deleting the QoS flow description which lacks at least one of the mandatory parameters and one or more QoS rules, if any, associated with the QoS flow description which lacks at least one of the mandatory parameters (see para. 6.3.2.4-6.4.1.3, 6.3.2.4-6.4.1.3, receiving QoS flow description using a NAS transport procedure and when the processing of these IEs results to having an invalid QoS rule, then the UE will perform a PDU session modification procedure or a PDU session release procedure (corresponding to "error handling operation") to delete the invalid QoS rule; the invalid QoS rule refers to a QoS rule for a GBR QoS flow and for which there are no associated QoS flow description parameters).

Claims 2-3, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ( "Handling errors due to missing QoS flow descriptions parameters for GBR QoS flows", 3GPP TSG­ CT WGl Meeting #113, Qualcomm Incorporated, MediaTek Inc, Ericsson, Cl-188970), in view of Dao (US Pub. No.: 2019/0253917), and further in view of Liu (US Provisional 62/734017, herein under prov917, and further published as US Pub. No.:2020/0100156).

As per claim 2, the combination of 3GPP and Dao disclose the method of claim 1.

The combination of 3GPP and Dao however does not explicitly disclose wherein the determining includes: determining the QoS flow description associated with the GBR QoS flow of the PDU session is invalid when one or more of following parameters are missing from the QoS flow description: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL). 

Liu however disclose wherein a determining includes: determining the QoS flow description associated with the GBR QoS flow of the PDU session is invalid when one or more of following parameters are missing from the QoS flow description: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a determining includes: determining the QoS flow description associated with the GBR QoS flow of the PDU session is invalid when one or more of following parameters are missing from the QoS flow description: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL), as taught by Liu, in the system of 3GPP and Dao, so as to provide techniques for avoiding out of order uplink data reception upon data radio bearer (DRB) release or quality of service (QoS) flow addition, see Liu, paragraphs 7-10, prov17,para. 7-10.

As per claim 3, the combination of 3GPP and Dao disclose the method of claim 1.

The combination of 3GPP and Dao however does not explicitly disclose wherein the determining includes: determining the QoS flow description is associated with the GBR QoS flow when a 5G QoS identifier (5QI) in the QoS flow description has a GBR resource type or a delay-critical GBR resource type, or when a QoS flow identifier (QFI) in the QoS flow description has a value of a 5QI having a GBR resource type or a delay-critical GBR resource type.

Liu however disclose wherein a determining includes: determining the QoS flow description is associated with the GBR QoS flow when a 5G QoS identifier (5QI) in the QoS flow description has a GBR resource type or a delay-critical GBR resource type, or when a QoS flow identifier (QFI) in the QoS flow description has a value of a 5QI having a GBR resource type or a delay-critical GBR resource type (see para. 0085, at the NAS level, a QoS flow (e.g., 715, 717, and 719) is characterized by a QoS profile provided by 5GC 723 to NG-RAN 721 and QoS rule(s) provided by 5GC 723 to UE 701. The QoS profile is used by NG-RAN 721 to determine the treatment on radio interface 725 while the QoS rules dictates the mapping between uplink user plane traffic and QoS flows to UE 701, the QoS profile of a QoS flow may contain QoS parameters, for instance, for each QoS flow (e.g., 715, 717, and 719), the QoS parameters may include a 5G QoS identifier (5QI) and an allocation and retention priority (ARP), and the QoS flow is a guaranteed bitrate (GBR) resource type, prov.017, para. 70-74). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the determining includes: determining the QoS flow description is associated with the GBR QoS flow when a 5G QoS identifier (5QI) in the QoS flow description has a GBR resource type or a delay-critical GBR resource type, or when a QoS flow identifier (QFI) in the QoS flow description has a value of a 5QI having a GBR resource type or a delay-critical GBR resource type, as taught by Liu, in the system of 3GPP and Dao, so as to provide techniques for avoiding out of order uplink data reception upon data radio bearer (DRB) release or quality of service (QoS) flow addition, see Liu, paragraphs 7-10, prov17,para. 7-10.

As per claim 11, the combination of 3GPP and Dao disclose the method of claim 10.

The combination of 3GPP and Dao however does not explicitly disclose wherein the mandatory parameters includes: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL). 

Liu however disclose wherein the mandatory parameters includes: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL) (see Fig.7A, para. 0009, 0081-0085, the NG-RAN 721 establishes at least one default DRB (e.g., 709 or 711) for each PDU session (e.g., 707). In this architecture, NAS level packet filters in the UE and in the 5GC associate uplink and downlink packets with QoS flows (e.g., 715, 717, and 719). Further, access stratum (AS)-level mapping rules in the UE and in NG-RAN 721 associate UL and DL QoS flows (e.g., 715, 717, and 719) with DRBs (e.g., 709 or 711, and for the case of a GBR QoS flow, the QoS parameters includes a guaranteed flow bit rate (GFBR) for both uplink and downlink, a maximum flow bit rate (MFBR) for both uplink and downlink, and a maximum packet loss rate for both uplink and downlink, see prov.017, para. 0070-0074). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the mandatory parameters includes: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL), as taught by Liu, in the system of 3GPP and Dao, so as to provide techniques for avoiding out of order uplink data reception upon data radio bearer (DRB) release or quality of service (QoS) flow addition, see Liu, paragraphs 7-10, prov17,para. 7-10.

As per claim 16, the combination of 3GPP and Dao disclose the method of claim 15.

The combination of 3GPP and Dao however does not explicitly disclose wherein the mandatory parameters includes: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL). 

Liu however disclose wherein the mandatory parameters includes: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL) (see Fig.7A, para. 0009, 0081-0085, the NG-RAN 721 establishes at least one default DRB (e.g., 709 or 711) for each PDU session (e.g., 707). In this architecture, NAS level packet filters in the UE and in the 5GC associate uplink and downlink packets with QoS flows (e.g., 715, 717, and 719). Further, access stratum (AS)-level mapping rules in the UE and in NG-RAN 721 associate UL and DL QoS flows (e.g., 715, 717, and 719) with DRBs (e.g., 709 or 711, and for the case of a GBR QoS flow, the QoS parameters includes a guaranteed flow bit rate (GFBR) for both uplink and downlink, a maximum flow bit rate (MFBR) for both uplink and downlink, and a maximum packet loss rate for both uplink and downlink, see prov.017, para. 0070-0074). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the mandatory parameters includes: guaranteed flow bit rate for uplink (GFBR UL), guaranteed flow bit rate for downlink (GFBR DL), maximum flow bit rate for uplink (MFBR UL), and maximum flow bit rate for downlink (MFBR DL), as taught by Liu, in the system of 3GPP and Dao, so as to provide techniques for avoiding out of order uplink data reception upon data radio bearer (DRB) release or quality of service (QoS) flow addition, see Liu, paragraphs 7-10, prov17,para. 7-10.

Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ( "Handling errors due to missing QoS flow descriptions parameters for GBR QoS flows", 3GPP TSG­ CT WGl Meeting #113, Qualcomm Incorporated, MediaTek Inc, Ericsson, Cl-188970), in view of Dao (US Pub. No.: 2019/0253917), in view of Liu (US Provisional 62/734017, herein under prov917, and further published as US Pub. No.:2020/0100156), and further in view of 3GPP112 (PDU Session Release due to Semantic or Syntactical Errors, 3GPP Meeting #112, C1-185828).

As per claim 12, the combination of 3GPP and Dao disclose the method of claim 10.



3GPP112 however disclose wherein an error handling operation includes: when a default QoS rule of the PDU session is associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, initiating a PDU session release procedure by sending a PDU session release request message with a 5G session management (5GSM) cause #84, "syntactical error in the QoS operation" (see page 4 and page 5,when_there_are_other types of syntactical error _in_the_coding of the QoS_rules_IE_such as mismatch between the number of packet filters subfield and the number of packet filters in the packet filter list, in this case when the QoS is the default OoS rule, the UE initiate a PDU session release procedure by sending a PDU _SESSION RELEASE_REQUEST_message.with_5GSM cause#BB." syntactical error in the QoS operation "). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the error handling operation includes: when a default QoS rule of the PDU session is associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, initiating a PDU session release procedure by sending a PDU session release request message with a 5G session management (5GSM) cause #84, "syntactical error in the QoS operation", as taught by 3GPP112, in the system of 3GPP and Dao, so that Upon receipt of the PDU SESSION ESTABLISHMENT ACCEPT message with QoS rules, the UE shall check the QoS rules for Semantic/Syntactical errors in QoS operations or packet filters, see 3GPP112, page 2.

As per claim 13, the combination of 3GPP and Dao disclose the method of claim 12.

The combination of 3GPP and Dao however does not explicitly disclose wherein the error handling operation further includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, if a QoS rules IE of the PDU session modification command message contains at least one valid QoS rule, or a QoS flow description IE of the PDU session contains at least one other valid QoS flow description, further processing one or more requests corresponding to the at least one valid QoS rule, or the at least one other valid QoS flow description without diagnose an error to trigger a reject to the PDU session modification command message.

3GPP112 however disclose wherein the error handling operation further includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, if a QoS rules IE of the PDU session modification command message contains at least one valid QoS rule, or a QoS flow description IE of the PDU session contains at least one other valid QoS flow description, further processing one or more requests corresponding to the at least one valid QoS rule, or the at least one other valid QoS flow description without diagnose an error to trigger a reject to the PDU session modification command message (see page 3 and page 6, when the selected PDU session type of the PDU session is "Unstructured" or "Ethernet", the UE supports inter-system change from N1 mode to S1 mode, the UE does not support establishment of a PDN connection for the PDN type set to "non-IP" in Sl mode, and the parameters list field of one or more QoS rules received in the QoS rules IE of the PDU SESSION ESTABLISHMENT ACCEPT message contains an EPS bearer identity (EBI) then the UE shall locally remove the EPS bearer identity (EBI) from the parameters list field of such one or more QoS rules). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the error handling operation further includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS 

As per claim 17, the combination of 3GPP and Dao disclose the method of claim 16.

The combination of 3GPP and Dao however does not explicitly wherein the error handling operation includes: when a default QoS rule of the PDU session is associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, initiating a PDU session release procedure by sending a PDU session release request message with a 5G session management (5GSM) cause #84 "syntactical error in the QoS operation". 

3GPP112 however disclose wherein the error handling operation includes: when a default QoS rule of the PDU session is associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, initiating a PDU session release procedure by sending a PDU session release request message with a 5G session management (5GSM) cause #84 "syntactical error in the QoS operation" (see 6.4.1.3,  page 4 and page 5,when_there_are_other types of syntactical error _in_the_coding of the QoS_rules_IE_such as mismatch between the number of packet filters subfield and the number of packet filters in the packet filter list, in this case when the QoS is the default OoS rule, the UE initiate a PDU session release procedure by sending a PDU _SESSION RELEASE_REQUEST_message.with_5GSM cause#BB." syntactical error in the QoS operation "). 



As per claim 18, the combination of 3GPP and Dao disclose the method of claim 17.

The combination of 3GPP and Dao however does not explicitly disclose wherein the error handling operation further includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, initiating a UE requested PDU session modification procedure by sending a PDU session modification request message with the 5G session management (5GSM) cause #84 "syntactical error in the QoS operation" to delete the QoS flow description which lacks at least one of the mandatory parameters and one or more QoS rules, if any, associated with the QoS flow description which lacks at least one of the mandatory parameters.

3GPP112 however disclose wherein the error handling operation further includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, initiating a UE requested PDU session modification procedure by sending a PDU session modification request message with the 5G session management (5GSM) cause #84 "syntactical error in the QoS operation" to delete the QoS flow description which lacks at least one of the mandatory parameters and one or more QoS rules, if any, associated with the QoS flow description which lacks at least one of the mandatory parameters (see 6.4.1.3, page 5, when the QoS rule is the default 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the error handling operation further includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, initiating a UE requested PDU session modification procedure by sending a PDU session modification request message with the 5G session management (5GSM) cause #84 "syntactical error in the QoS operation" to delete the QoS flow description which lacks at least one of the mandatory parameters and one or more QoS rules, if any, associated with the QoS flow description which lacks at least one of the mandatory parameters, as taught by 3GPP112, in the system of 3GPP and Dao, so that Upon receipt of the PDU SESSION ESTABLISHMENT ACCEPT message with QoS rules, the UE shall check the QoS rules for Semantic/Syntactical errors in QoS operations or packet filters, see 3GPP112, page 2.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469